        Case 1:21-cv-00017-SPW-TJC Document 19 Filed 08/05/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                              BILLINGS DIVISION


MAE CAMERON, Individually and as                  Case No. CV-21-17 -BLG-SPW
representative for a class of similar
Montanans,                                        JUDGMENT IN A CIVIL CASE

                       Plaintiff,

  vs.

THOMSON INTERNATIONAL, INC,

                       Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.


         Judgment entered in favor of Defendant against Plaintiff.

         Thomson's Motion to Dismiss (Doc. 2) is GRANTED, and its alternative requestion to
                            transfer venue is DENIED as moot.

        Dated this 5th day of August, 2021.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ A. Carrillo
                                       Deputy Clerk
